DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 14 are pending in the application. Claims 13 and 15 have been canceled. No new claims are presented. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2013/0239328A1 hereinafter referred to as Rose in view of US Patent Publication US2012/0174323A1 hereinafter referred to as Platek. Rose discloses a bedding accessory 100 comprising a plurality of non-slip 106, 110 features disposed on an inner-facing surface of the bedding accessory (see fig. 2). However, does not disclose a grip elastic band disposed on a periphery or a portion of the periphery of the bedding accessory. 
Platek teaches a bedding accessory with a non-slip feature 22 further comprising a grip elastic band (see paragraph 0017) disposed on a periphery or a portion of the periphery of the bedding accessory.


Re-claim 2
	Rose in view of Platek discloses,
wherein the non-slip features are designed to engage a bedding component and restrict movement of the bedding accessory relative to the bedding component. 
Re-claim 3
	Rose in view of Platek discloses,
wherein the bedding component is a mattress 100a or a box-spring 100b.
Re-claim 4
	Rose in view of Platek discloses wherein each of the non-slip features are circular 110 in shape and having a diameter however does not disclose the diameter being between about 1/10 of an inch to about 1 inch. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the diameter of the non-slip features to be between about 1/10 of an inch to about 1 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 5
	Rose in view of Platek discloses wherein each of the non-slip features are disposed on an inner-facing surface of the bedding accessory however does not disclose the density  of the non-slip feature In re Aller, 105 USPQ 233.
Re-claim 6
	Rose in view of Platek discloses,
wherein the non-slip features are disposed uniformly over the inner-facing surface of the bedding accessory (see fig. 2).
Re-claim 7
	Rose in view of Platek discloses the claimed invention except for wherein the non-slip features are disposed non-uniformly over the inner-facing surface of the bedding accessory.  It would have been obvious matter of design to disperse the non-slip features non-uniformly over the inner-facing surface of the bedding accessory, since applicant has not disclosed that dispersing the non-slip features non-uniformly solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the non-slip features being uniformly disposed.
Re-claim 8
	Rose in view of Platek discloses,
wherein the non-slip features are concentrated at areas of the inner-facing surface of the bedding accessory that correspond to and engage with edges and/or corners of a bedding component (see fig. 7).
Re-claim 9
	Rose in view of Platek discloses,

Re-Claim 10
	Rose as modified by Platek discloses,
wherein the non-slip features are disposed on the inner-facing surface as lines (see fig. 4 and 5). 
Re-Claim 11
	Rose as modified by Platek discloses,
wherein the non-slip features comprise a series of substantially parallel lines, substantially perpendicular lines, or random intersecting lines (see figs. 2-6).  
Re-claim 14
	Rose in view of Platek discloses,
a method for reducing or eliminating movement of a bedding accessory relative to a bedding component, the method comprising : disposing a plurality of non-slip features on an inner-facing surface of the bedding accessory; and sewing a grip elastic band on to a periphery of portion of the periphery of the bedding accessory. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose as modified by Platek in view of US Patent Publication US2011/0092930A1 hereinafter referred to as Poorman. Rose discloses the claimed invention however does not disclose wherein the non-slip features are heat bonded to the inner-facing surface.
Poorman teaches an accessory 200 with a non-slip feature 210 wherein the non-slip features are heat bonded to the inner-facing surface. It would have been obvious to one having ordinary skill in the . 

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicant argues that because the prior art of Rose describes the fitted sheet as being “Elastic-Free” that means teaching the use of a elastic band would teach away from the sheet of Rose. Examiner respectfully disagrees, there is no disclosure in Rose that an elastic band cannot or should not be utilized. Rose is simply describing what the apparatus is able to achieve an appropriate fit with the mattress without an elastic band. Not that Rose cannot utilize an elastic band to improve the fit of the sheet.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673